Citation Nr: 1750800	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, from June 18, 2009.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Anderson, Counsel

INTRODUCTION

The Veteran had active military service from September 1961 to June 1984.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2014, the Board denied entitlement to a disability rating in excess of 20 percent for diabetes mellitus from June 18, 2009.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an October 2015 Court Memorandum Decision, the portion of the Board's decision was vacated and remanded for compliance with the Memorandum Decision.  

This claim remanded by the Board in March 2017.  The requested development was completed by the RO.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From June 18, 2009, the Veteran's diabetes mellitus, type II, was manifested by the use of insulin and oral medication, the need for a restricted diet, and the need to restrict his exercise activities.  


CONCLUSION OF LAW

From June 18, 2009, the criteria for a rating of 40 percent, but no higher, for the service-connected diabetes mellitus, type II, are met.  38 U.S.C.A. § 1155 (West 2016) 38 C.F.R. §§ 3.321, 4.119, Diagnostic Code (DC) 7913 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a 

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran.  Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records is satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

The Veteran is service connected for diabetes mellitus and has been assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, DC 7913, since June 18, 2009.  The Veteran contends that he is required to take insulin to control his diabetes and is also required to regulate his activities due to fluctuating sugar levels.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the rating criteria, diabetes mellitus requiring more than once-daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provided, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2016).  

In the June 18, 2009 letter, the Veteran's treating doctor, Dr. J.T.I. reported that the Veteran requires insulin and the management of diabetes is more than medication to include the incorporation of diet and exercise to help with treatment.  Dr. J.T.I. noted that the Veteran was required to restrict his exercise activities due to diabetes. 

At a November 2013 VA examination, the Veterans reported that his diabetes is treated with insulin and managed by a restricted diet.  He denied any hospitalizations for diabetes.  The examiner stated that the Veteran visits his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month.  The Veteran did not exhibit visual, neurovascular, dermatological, genitourinary, or gastrointestinal symptoms due to the diabetes mellitus.  The examiner indicated that the Veteran had no unintentional weight loss and/or loss of strength.  The examiner stated that that diabetes mellitus did not restrict the Veteran in his ability to perform strenuous activity.  

In a January 2014 VA examination, the examiner noted that the Veteran's diabetes is treated with daily insulin injections, oral hypoglycemic agents, and a restricted diet.  The Veteran had no reported hospitalizations for diabetes and visits his diabetic care provider less than two times per month for episodes of ketoacidosis and/or hypoglycemia.  The Veteran reported no unintentional weight loss or loss of strength.  The examiner explained that the Veteran's diabetes has promoted decrease in overall strength, generalized fatigue and wanting to sleep often, and the need to monitor daily activities as hypoglycemia is an issue with overexertion.  

In a subsequent VA examination in October 2016 with addendum in March 2017, the examiner stated that he reviewed the conflicting medical evidence, specifically the VA examiners' opinions from January 2014 and November 2013 compared to the opinion from the Veteran's private physician regarding the avoidance of occupational and recreational activities of a strenuous nature.  The examiner stated that the Veteran's diabetes mellitus required the need to monitor daily activities as hypoglycemia is an issue with overexertion.  The VA examiner noted that private records state the Veteran had some hypoglycemia after 30 minutes on elliptical, and that he is to avoid strenuous occupation and recreational activities, which the VA examiner agreed with.  

The Board finds that the medical evidence of record demonstrates that from June 18, 2009, the Veteran required insulin injections daily, oral medication, a restricted diet, and was restricted in the extent of his exercise as a result of his diabetes mellitus symptomatology as he is unable to achieve more than a half-hour on the elliptical machine due to episodes of low blood sugar.  The subsequent VA examiners also noted that the Veteran must monitor his daily activities. 

Thus, the Board finds that evidence demonstrates that the Veteran must regulate his activities.  As such, the Veteran meets the criteria for a 40 percent evaluation for diabetes mellitus from June 18, 2009.  The Board finds that the preponderance of the evidence is against a disability rating in excess of the 40 percent rating as the evidence does not show episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The Board finds that from June 18, 2009, the criteria for a rating of 40 percent, but no higher, for the service-connected diabetes mellitus, type II, is met.

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321 (b)(1).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  38 C.F.R. § 3.321 (b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating of 40 percent, but no higher, for diabetes mellitus from June 18, 2009 is granted.  




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


